In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-13-00099-CR


                        CLYDE GARNETT LAND, III, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 242nd District Court
                                      Hale County, Texas
               Trial Court No. B17581-0803, Honorable Edward Lee Self, Presiding

                                     December 5, 2013

                              MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

         Clyde Garnett Land, III, appellant, was charged with theft, a state jail felony and,

after pleading guilty, was sentenced to twelve months in a state jail facility.          His

sentence was suspended, and appellant was placed on community supervision for four

years.     Subsequently, the State filed a motion to revoke appellant’s community

supervision which motion was dismissed when appellant became current on his fees.

The State, later, sought to have appellant’s probation revoked on other grounds. The

court granted the motion and sentenced appellant to twelve months in a state jail facility.
       Appellant’s counsel has filed a motion to withdraw, together with an Anders1

brief, wherein he certifies that, after diligently searching the record, the appeal is without

merit. Along with his brief, he has filed a copy of a letter sent to appellant informing him

of counsel’s belief that there was no reversible error and of appellant’s right to appeal

pro se. By letter, this court also notified appellant of his right to file his own brief or

response by November 15, 2013, if he wished to do so. Appellant filed a response

wherein he generally stated he has grounds to pursue the appeal, however, he

mentioned none.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal which included the sufficiency of the evidence to

revoke probation, and the propriety of the sentence assessed.                        However, he then

explained why the issues lacked merit.

       In addition, we conducted our own review of the record to assess the accuracy of

counsel’s conclusions and to uncover arguable error pursuant to In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim.

App. 1991). After doing so, we concurred with counsel’s conclusions.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.2


                                                                   Brian Quinn
                                                                   Chief Justice

Do not publish.




       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       2
           Appellant has the right to file a petition for discretionary review with the Court of Criminal
Appeals.


                                                      2